Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-3-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 2 is objected to because of the following informalities: it repeats the claim limitations “…said planar member includes supports for said removable container to hold it in position beneath said opening…” twice in the claim.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0071058 to Chavez et al. in view of U.S. Patent Application Publication No. 2006/0240757 to Sampson et al. and further in view of U.S. Patent No. 5,163,694 to Reichek.
Referring to claim 1, Chavez et al. discloses a multipurpose fishing rod holder comprising, a horizontal planar member – at 101, having an upper horizontal surface – see figures 1-2, an inclined removable tubular member – at 116,117, transverse to the planar member – see figures 1-2, which tubular member is sized for insertion of the handle of a fishing rod therein – see fishing rods in figure 1, a stake attached to and aligned with the tubular member – stake not shown in the drawing figures but detailed in paragraphs [0006], [0008], [0019] and [0021], which stake is adapted for driving into an earthen surface for mounting the planar member in spaced horizontal relationship to the earthen surface – see figures 1-2 and paragraphs [0006], [0008], [0019] and [0021], and a removable container – at 125, with an open interior – see figure 3, and top positionable under the planar member such that the planar member is in communication with the interior of the container – see figures 1-3. Chavez et al. does not disclose a portion of the upper surface has an opening therethrough, which opening is covered by a liftable cutting board and the container is under the opening and the opening is in communication with the open interior of the container. Sampson et al. does disclose a portion of the upper surface has an opening therethrough – see receiving 11 in figures 1-8, which opening is covered by a liftable cutting board – at 1 – see figures 1-8, and a removable container – at 11, under the opening – see figures 1-8, and the opening is in communication with the open interior of the container – at 11 – see figures 1-8. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. and add the liftable cutting board of Sampson et al., so as to yield the predictable result of facilitating removal of the cutting board for easier cleaning and replacement of the cutting board as desired. Chavez et al. further does not disclose the tubular member through and transverse to the planar member. Reichek does disclose the tubular member – at 38, through and transverse to the planar member – at 12 – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. and add the tubular member through the planar member as disclosed by Reichek, so as to yield the predictable result of removably securing the tubular member to the planar member for repeated use. 
Referring to claim 2, Chavez et al. as modified by Sampson et al. and Reichek further discloses the planar members includes supports for the removable container to hold it in position beneath the opening – see at 17, and the supports allow the container to slide into and out of the position – see figures 1-8 and paragraph [0056] of Sampson et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the supports for the removable container of Sampson et al., so as to yield the predictable result of removably securing the container to the device as desired. Further, the claim limitations of the hinged cutting board and sealable container with sealable top in claim 2 are not required by the claim given the claim language “at least one of” in line 1 of claim 2, since only one of the supports for the removable container, hinged cutting board or sealable container with sealable top is required by the claim language.
Referring to claims 3 and 4, Chavez et al. as modified by Sampson et al. and Reichek further discloses a ruler – at 108, is incorporated into the upper surface of the planar member – at 101, along one edge thereof – see figures 1-3 of Chavez et al. Further, the claim limitations of the upper surface of the planar member is approximately 8" by 16”, a slot for holding a pair of pliers is incorporated into the planar member, a knife slot for insertion and holding a knife is incorporated into the planar member, a series of small fishing hook holes sized for insertion and holding of hooks and lures is incorporated into the planar member, all-purpose hooks for hanging miscellaneous items depend from the planar member, and at least one towel or rag ring depends from the planar member are not required by the claim language of claims 3 and 4 given the claim language of “the at least one of” in line 1 of each of claims 3 and 4. 
Claim 2 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al. and Reichek as applied to claim 1 above, and further in view of U.S. Patent No. 7,040,977 to Kline et al.
Referring to claim 2, Chavez et al. as modified by Sampson et al. and Reichek further discloses the planar members includes supports for the removable container to hold it in position beneath the opening – see at 17, and the supports allow the container to slide into and out of the position – see figures 1-8 and paragraph [0056] of Sampson et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the supports for the removable container of Sampson et al., so as to yield the predictable result of removably securing the container to the device as desired. Chavez et al. as modified by Sampson et al. and Reichek does not disclose the liftable cutting board is hinged to the upper surface proximate to the tubular member, the container is a sealable container, including a sealable top for placement on the container when it is separated from the planar member. Kline et al. does disclose the liftable cutting board – at 40, is hinged to the upper surface – at 20, proximate to the tubular member – at 23 or 16,22 – see figures 1-4, the container – at 14, is a sealable container – see column 3 lines 30-65 detailing the container as a bucket which is capable of being sealed with a bucket lid. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the hinged cutting board and sealable container of Kline et al., so as to yield the predictable result of moving the cutting board into different positions as desired and to allow for objects in the container to be protected. Chavez et al. as modified by Sampson et al., Reichek and Kline et al. does not disclose a sealable top for placement on the container when it is separated from the planar member. However, Kline et al. discloses the container is a bucket and it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and provide a bucket lid that would provide for the claimed sealable top for placement on the container, so as to yield the predictable result of protecting the objects in the container as desired. 
Claim 3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al. and Reichek as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0210913 to Thornley et al., further in view of U.S. Patent Application Publication No. 2009/0139132 to Knight, further in view of U.S. Patent Application Publication No. 2010/0269400 to Gesik and further in view of U.S. Patent Application Publication No. 2016/0331178 to Guzman.
Referring to claim 3, Chavez et al. as modified by Sampson et al. and Reichek further discloses a ruler – at 108, is incorporated into the upper surface of the planar member – at 101, along one edge thereof – see figures 1-3 of Chavez et al. Chavez et al. as modified by Sampson et al. and Reichek does not disclose the upper surface of the planar member is approximately 8" by 16”, a slot for holding a pair of pliers is incorporated into the planar member, a knife slot for insertion and holding a knife is incorporated into the planar member, a series of small fishing hook holes sized for insertion and holding of hooks and lures is incorporated into the planar member, all-purpose hooks for hanging miscellaneous items depend from the planar member, and at least one towel or rag ring depends from the planar member. However, it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and make the planar member any desired size including the claimed 8” by 16” size, so as to yield the predictable result of making the device of sufficient size to hold the desired objects while making the device easily movable by the user. Further, Thornley et al. discloses a knife slot – at 116, for insertion and holding a knife is incorporated into the planar member – at 102 – see figure 1 and paragraph [0015]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the knife slot of Thornley et al., so as to yield the predictable result of allowing for tools such as knives to be removably secured to the device as desired. Further, Knight discloses a slot – at 8, for holding a pair of pliers – at 28, is incorporated into the planar member – at 1-2 – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the slot of Knight, so as to yield the predictable result of allowing for tools such as knives to be removably secured to the device as desired. Further, Gesik discloses a series of small fishing hook holes – at 30, sized for insertion and holding of hooks and lures is incorporated into the planar member – at 23 – see figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the small hook holes of Gesik, so as to yield the predictable result of removably securing fishing implements to the device as desired. Further, Guzman discloses all-purpose hooks – at 107, for hanging miscellaneous items depend from the planar member – at 101 – see figure 1, and at least one towel or rag ring – at 111, depends from the planar member – at 101 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the all-purpose hooks and towel ring of Guzman, so as to yield the predictable result of allowing for multiple objects to be stored on the device while providing for cleaning of the device by the user as desired. 
Claim 4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al., Reichek and Kline et al. as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2012/0210913 to Thornley et al., further in view of U.S. Patent Application Publication No. 2009/0139132 to Knight, further in view of U.S. Patent Application Publication No. 2010/0269400 to Gesik and further in view of U.S. Patent Application Publication No. 2016/0331178 to Guzman.
Referring to claim 4, Chavez et al. as modified by Sampson et al., Reichek and Kline et al. further discloses a ruler – at 108, is incorporated into the upper surface of the planar member – at 101, along one edge thereof – see figures 1-3 of Chavez et al. Chavez et al. as modified by Sampson et al., Reichek and Kline et al. does not disclose the upper surface of the planar member is approximately 8" by 16”, a slot for holding a pair of pliers is incorporated into the planar member, a knife slot for insertion and holding a knife is incorporated into the planar member, a series of small fishing hook holes sized for insertion and holding of hooks and lures is incorporated into the planar member, all-purpose hooks for hanging miscellaneous items depend from the planar member, and at least one towel or rag ring depends from the planar member. However, it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and make the planar member any desired size including the claimed 8” by 16” size, so as to yield the predictable result of making the device of sufficient size to hold the desired objects while making the device easily movable by the user. Further, Thornley et al. discloses a knife slot – at 116, for insertion and holding a knife is incorporated into the planar member – at 102 – see figure 1 and paragraph [0015]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and add the knife slot of Thornley et al., so as to yield the predictable result of allowing for tools such as knives to be removably secured to the device as desired. Further, Knight discloses a slot – at 8, for holding a pair of pliers – at 28, is incorporated into the planar member – at 1-2 – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and add the slot of Knight, so as to yield the predictable result of allowing for tools such as knives to be removably secured to the device as desired. Further, Gesik discloses a series of small fishing hook holes – at 30, sized for insertion and holding of hooks and lures is incorporated into the planar member – at 23 – see figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and add the small hook holes of Gesik, so as to yield the predictable result of removably securing fishing implements to the device as desired. Further, Guzman discloses all-purpose hooks – at 107, for hanging miscellaneous items depend from the planar member – at 101 – see figure 1, and at least one towel or rag ring – at 111, depends from the planar member – at 101 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and add the all-purpose hooks and towel ring of Guzman, so as to yield the predictable result of allowing for multiple objects to be stored on the device while providing for cleaning of the device by the user as desired.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al. and Reichek as applied to claim 1 above, and further in view of U.S. Patent No. 9,901,218 to Fill.
Referring to claims 5-8, Chavez et al. as modified by Sampson et al. and Reichek does not disclose an opening in the horizontal planar member approximately 3.5” in diameter, a plastic insert, which insert can be fitted into the opening, and wherein with the plastic inserted therein, cups and drink cans can be held therein, and without such insert placed therein, the opening can accommodate a large thermal cup/mug. Fill does disclose an opening – at 20,22,24,32,34,36, in the horizontal planar member – at 14 – see figures 1-2, an insert – at 50,52,54,56, which insert can be fitted into the opening – see figures 1-2, and wherein with the insert inserted therein, cups and drink cans can be held therein – see figure 1, and without such insert placed therein, the opening can accommodate a large thermal cup/mug – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al. and Reichek and add the opening with insert for cups and drink cans and mugs as disclosed by Fill, so as to yield the predictable result of allowing for drinks to be removably secured to the device during use. Chavez et al. as modified by Sampson et al., Reichek and Fill does not disclose the opening is 3.5” in diameter and the insert is plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Fill and make the opening 3.5” in diameter and to make the insert plastic, so as to yield the predictable result of allowing for objects of the desired size to be placed in the device and to make the insert durable for repeated use. Further, it is recommended that applicant amend “said plastic inserted therein” in line 5 of each of claims 5-8 to - -said plastic insert inserted therein- -. 
Claim 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al., Reichek and Kline et al. as applied to claim 2 above, and further in view of Fill.
Referring to claim 6, Chavez et al. as modified by Sampson et al., Reichek and Kline et al. does not disclose an opening in the horizontal planar member approximately 3.5” in diameter, a plastic insert, which insert can be fitted into the opening, and wherein with the plastic inserted therein, cups and drink cans can be held therein, and without such insert placed therein, the opening can accommodate a large thermal cup/mug. Fill does disclose an opening – at 20,22,24,32,34,36, in the horizontal planar member – at 14 – see figures 1-2, an insert – at 50,52,54,56, which insert can be fitted into the opening – see figures 1-2, and wherein with the insert inserted therein, cups and drink cans can be held therein – see figure 1, and without such insert placed therein, the opening can accommodate a large thermal cup/mug – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek and Kline et al. and add the opening with insert for cups and drink cans and mugs as disclosed by Fill, so as to yield the predictable result of allowing for drinks to be removably secured to the device during use. Chavez et al. as modified by Sampson et al., Reichek, Kline et al. and Fill does not disclose the opening is 3.5” in diameter and the insert is plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek, Kline et al. and Fill and make the opening 3.5” in diameter and to make the insert plastic, so as to yield the predictable result of allowing for objects of the desired size to be placed in the device and to make the insert durable for repeated use. Further, it is recommended that applicant amend “said plastic inserted therein” in line 5 to - -said plastic insert inserted therein- -.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al., Reichek, Thornley et al., Knight, Gesik and Guzman as applied to claim 3 above, and further in view of Fill.
	Referring to claim 7, Chavez et al. as modified by Sampson et al., Reichek, Thornley et al., Knight, Gesik and Guzman does not disclose an opening in the horizontal planar member approximately 3.5” in diameter, a plastic insert, which insert can be fitted into the opening, and wherein with the plastic inserted therein, cups and drink cans can be held therein, and without such insert placed therein, the opening can accommodate a large thermal cup/mug. Fill does disclose an opening – at 20,22,24,32,34,36, in the horizontal planar member – at 14 – see figures 1-2, an insert – at 50,52,54,56, which insert can be fitted into the opening – see figures 1-2, and wherein with the insert inserted therein, cups and drink cans can be held therein – see figure 1, and without such insert placed therein, the opening can accommodate a large thermal cup/mug – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek, Thornley et al., Knight, Gesik and Guzman and add the opening with insert for cups and drink cans and mugs as disclosed by Fill, so as to yield the predictable result of allowing for drinks to be removably secured to the device during use. Chavez et al. as modified by Sampson et al., Reichek, Thornley et al., Knight, Gesik, Guzman and Fill does not disclose the opening is 3.5” in diameter and the insert is plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek, Thornley et al., Knight, Gesik and Guzman and Fill and make the opening 3.5” in diameter and to make the insert plastic, so as to yield the predictable result of allowing for objects of the desired size to be placed in the device and to make the insert durable for repeated use. Further, it is recommended that applicant amend “said plastic inserted therein” in line 5 to - -said plastic insert inserted therein- -.
Claim 8 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. as modified by Sampson et al., Reichek, Kline et al., Thornley et al., Knight, Gesik and Guzman as applied to claim 4 above, and further in view of Fill.
	Referring to claim 8, Chavez et al. as modified by Sampson et al., Reichek, Kline et al., Thornley et al., Knight, Gesik and Guzman does not disclose an opening in the horizontal planar member approximately 3.5” in diameter, a plastic insert, which insert can be fitted into the opening, and wherein with the plastic inserted therein, cups and drink cans can be held therein, and without such insert placed therein, the opening can accommodate a large thermal cup/mug. Fill does disclose an opening – at 20,22,24,32,34,36, in the horizontal planar member – at 14 – see figures 1-2, an insert – at 50,52,54,56, which insert can be fitted into the opening – see figures 1-2, and wherein with the insert inserted therein, cups and drink cans can be held therein – see figure 1, and without such insert placed therein, the opening can accommodate a large thermal cup/mug – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek, Kline et al., Thornley et al., Knight, Gesik and Guzman and add the opening with insert for cups and drink cans and mugs as disclosed by Fill, so as to yield the predictable result of allowing for drinks to be removably secured to the device during use. Chavez et al. as modified by Sampson et al., Reichek, Kline et al., Thornley et al., Knight, Gesik, Guzman and Fill does not disclose the opening is 3.5” in diameter and the insert is plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Chavez et al. as modified by Sampson et al., Reichek, Kline et al., Thornley et al., Knight, Gesik and Guzman and Fill and make the opening 3.5” in diameter and to make the insert plastic, so as to yield the predictable result of allowing for objects of the desired size to be placed in the device and to make the insert durable for repeated use. Further, it is recommended that applicant amend “said plastic inserted therein” in line 5 to - -said plastic insert inserted therein- -.

Response to Arguments

4.	Regarding the claim objections of claim 2, the claim language of “…said planar member includes supports for said removable container to hold it in position beneath said opening…” is repeated twice and therefore redundant and one of these repeated phrases should be deleted from the claim.
	Regarding the prior art rejections of claim 1, the Chavez et al. reference US 2009/0071058 discloses a stake – not shown but detailed in paragraphs [0006], [0008], [0019] and [0021] with the stakes attached at items 113 and 128, and these stakes are adapted for driving into an earthen surface – inherent use of stakes, for mounting the planar member – at 101, in spaced horizontal relationship to the earthen surface – see figures 1-2 where the stakes detailed in paragraphs  [0006], [0008], [0019] and [0021] are capable of mounting the planar member in spaced relation to the earthen surface in that length of the stakes can provide for the claimed spaced relationship. 

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643